Citation Nr: 1134276	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-32 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder (claimed as left shoulder arthritis).

2.  Entitlement to service connection for a right shoulder disorder (claimed as right shoulder arthritis).

3.  Entitlement to service connection for pes cavus with plantar fasciitis (bilateral foot disorder).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1971 and from February 2003 to June 2004, with service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for a right shoulder disorder and the claim for a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's left shoulder disorder is related to his military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral foot disorder is related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have been met.  38  U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for a left shoulder disorder and a bilateral foot disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36- 37 (2007); Libertine v. Brown, 9 Vet. App. 523- 24 (1996).

In this case, the Veteran's service personnel records confirm his service in the U.S. Army, to include service in Iraq.  The claims file shows that he was awarded the Combat Action Badge, which is indicative of his combat service.  Given this, the presumption afforded the lay statements of combat Veterans under 38 U.S.C.A. § 1154 are applicable.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Left Shoulder Disorder

The Veteran claims that he is entitled to service connection for a left shoulder disorder.  He essentially claims that he began to experience left shoulder symptomatology during his military service in Iraq after carrying heavy loads and riding in vehicles over rugged terrain.  As an alternative argument, he asserts that his left shoulder disorder is caused by or related to his service-connected cervical spine disability.  

The Veteran's service treatment records have been reviewed and show intermittent reports of shoulder symptomatology.  These records show that he complained of neck and shoulder pain in August 2003, which he attributed to wearing his military gear and riding on bumpy roads.  The assessment was "may have cervical spine compression due to osteoarthritis."  Service treatment records dated from September 2003 to March 2004 document his subsequent complaints of neck and shoulder pain, and show that he underwent treatment for cervical spine arthritis.  A March 2004 treatment record shows that he was diagnosed with chronic neck pain with radiculopathy into the left shoulder, greater than right.  A May 2004 separation report of medical assessment shows that he was assessed as having shoulder pain.    

Associated with the claims file are the Veteran's private treatment records showing intermittent reports of shoulder pain.  A December 2007 private medical treatment record reveals his report of multiple joint pains and muscle spasms in his upper arms; he was diagnosed with arthralgias.  The Veteran continued to report bilateral shoulder pain in June 2008.  

In January 2011, the Veteran underwent a VA joints examination, at which time the claims file was reviewed by the examiner.  The Veteran reported that during his military service he carried heavy loads and he began to have left shoulder pain.  He essentially stated that his pain had progressed and that this occurred on a daily basis.  Following physical and X-ray examinations, the examiner concluded that the Veteran had probable impingement syndrome of the left shoulder, with rotator tendionpathy.  Based on his review of the claims file and the physical examination results, the examiner opined that it was at least as likely as not that the Veteran's shoulder symptoms were related to his military service.  He reiterated that the Veteran had chronic tendinopathy, and essentially concluded that this could be activity related and associated with his military service.

The Veteran also underwent a VA peripheral nerves examination in January 2011.  The examiner noted that the Veteran's long-term history of cervical spine pain, with associated radiculopathy in the bilateral upper extremities; however, she did not note any reported shoulder symptomatology.  Following detailed reflex, sensory, and motor examinations, the examiner essentially opined that it was less likely than not that the Veteran incurred a permanent, neurological disorder of the shoulders during his military service.

Based on the foregoing, the Board finds that service connection for a left shoulder disorder is warranted.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced left shoulder symptomatology during his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report his observations as to the nature and onset of his left shoulder symptomatology and his active duty experiences.  The Board finds his statements in this instance to be credible, as his service treatment records confirm that he was treated for left shoulder symptomatology while on active duty.  Moreover, given the Veteran's award of the Combat Action Badge, the Board finds the Veteran's statements as to his in-service combat-related trauma to be consistent with the circumstances, conditions, and hardships of his service in Iraq.  The provisions of 38 U.S.C.A. § 1154(b) are therefore for application.  Accordingly, the Board finds that the lay statements of the Veteran describing the in-service onset and treatment for left shoulder symptomatology to be credible and supported by later diagnoses.  Id.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his left shoulder disorder.  The Board also finds that the January 2011 VA examiner's opinion relating the Veteran's diagnosed left shoulder impingement syndrome to his military service to be probative.  This opinion is considered probative as it is definitive and based upon a review of the Veteran's military history and clinical evaluation of the Veteran.  Accordingly, this opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of the foregoing and the Federal Circuit's decision in Davidson, the Board finds that service connection for a left shoulder disorder is warranted.  Accordingly, the claim will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  

Bilateral Foot Disorder

Here, the Veteran essentially claims that his current bilateral foot disorder is related to his military service.  He asserts that he experienced bilateral foot pain during his service in Iraq and that his symptomatology continued following his separation from active duty.  On his March 2005 claim for service connection, he essentially reported that his foot disorder began during his service in Iraq and that it had become worse following his return.  The Veteran attributes his bilateral foot disorder to carrying excessive weight, walking over uneven terrain, and wearing boots during his military service.

The Veteran's service treatment records were reviewed and are negative for a diagnosed foot disorder.  On his May 2004 separation health assessment, the Veteran reported having numbness or tingling in his hands and feet.  The May 2004 separation report of medical assessment was negative for any diagnoses relevant to the feet.

VA treatment records dated throughout the pendency of the appeal show that the Veteran was treated intermittently for his bilateral foot symptomatology.  A March 2005 VA treatment record shows the Veteran's report of having bilateral foot pain for approximately three to five weeks.  An April 2005 treatment record includes his report of having bilateral foot pain for approximately three to five years and shows that he was diagnosed with plantar fasciitis.  The Veteran was diagnosed with congenital pes cavus in December 2005.  Treatment records dated through March 2008 document his report of bilateral foot symptomatology.  

On January 14, 2011, the Veteran underwent a VA joints examination, at which time his bilateral foot disorder was assessed.  The examiner indicated that he reviewed the claims file in conjunction with the examination.  The Veteran reported a history of bilateral foot pain beginning in 2003 during his service in Iraq.  On the physical examination, the examiner noted that the Veteran had cavus feet.  Following a clinical examination, the examiner concluded that the Veteran had what appeared to the beginnings of Charcot-Marie Tooth deformity of both of his feet.  The examiner opined that it was unlikely that the Veteran's symptoms stemmed from his military service; he concluded that his symptoms seemed to be correlated with the physical constellation of his disease.  

Subsequently, on January 19, 2011, the Veteran underwent a VA peripheral nerves examination, during which the VA examiner reviewed the claims file.  The examiner noted that a February 2010 electromyography/nerve conduction velocity (EMG/NCV) study of the upper and lower extremities was completely normal and that a diagnosis of Charcot Marie Tooth was ruled out.  Following sensory, reflexes, and motor examinations, the examiner essentially determined that the Charcot Marie Tooth diagnosis was ruled out.  Instead, she diagnosed the Veteran with bilateral plantar fasciitis, now resolved.  She noted that plantar fasciitis is a common malady and that its etiology is poorly understood and probably multifactorial.  The examiner further explained that risk factors for the development of plantar fasciitis include obesity, prolonged standing or jumping, flat feet, reduced ankle dorsiflexion, and heel spurs.  She also stated that in most cases plantar fasciitis simply occurred with no evidence of or association with any of the noted risk factors.  The examiner ultimately concluded that it was less likely than not that the Veteran incurred a disorder of the feet during his active duty service that would cause a permanent disability.

The Veteran submitted lay statements from his wife, a fellow service member, D.I., and his co-worker J.L.M. in support of his claim.  His friend D.I. reported in a January 2007 statement that he served with the Veteran in Iraq and that during their service they carried heavy gear and supplies across sand; he stated that this was hard on their feet.  D.I. essentially reported that he observed the Veteran with painful feet, and that the Veteran began to wear special shoes following his return from Iraq.  In a December 2006 statement, J.L.M. reported that the Veteran complained of foot pain when he returned to work after his service in Iraq and that he did not recall the Veteran having a foot problem prior to his military service.  In her July 2008 statement, the Veteran's wife essentially reported that he continues to experience bilateral foot symptomatology.   

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's bilateral plantar fasciitis  constitutes a chronic disease which began in service and continued to be symptomatic following his separation from active duty.  Thus, service connection for a bilateral foot disorder is warranted.

Relevant to the Veteran's claim is the medical evidence showing that he was diagnosed with a bilateral foot disorder, specifically plantar fasciitis, during the pendency of the appeal.  The Board notes that the Veteran was initially diagnosed with plantar fasciitis in April 2005 approximately ten months following his discharge from active service, and has been subsequently treated for and diagnosed with plantar fasciitis.  While most recently the January 2011 VA peripheral nerves examiner concluded that the Veteran's plantar fasciitis was resolved, he still was diagnosed with the claimed disorder since this claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The Veteran essentially contends that his bilateral foot symptomatology began during his military service and continued following his separation.  Again, the Board highlights that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran is competent to provide evidence of lay observable events, such as being on his feet for extended periods of time during service while carrying heavy loads and walking over uneven terrain, and the presence of symptoms of a disability subject to lay observation, such as foot pain, since his active service and thereafter.

The Board finds the Veteran's account of bilateral foot pain during his military service to be credible in this instance.  While his service treatment records are negative for reports of bilateral foot symptomatology, the Board finds that prolonged standing and marching are consistent with the circumstances of his military service in Iraq.  The Board highlights that the Veteran's statements are presumed credible in light his combat service.  38 U.S.C.A. § 1154.  The Board notes the Veteran's April 2005 report that his foot symptomatology began in approximately 2000 or 2002.  However, the Board does not consider this single report to diminish his credibility in this regard, as the statement appeared to a simple approximation as to the onset of his disorder and was not intended to be definitive.  Moreover, in all previous and subsequent statements the Veteran has consistently reported the onset and continuity of his symptomatology throughout the pendency of the appeal.  Essentially, there is no evidence that contradict his statements.  As such, the Veteran's statements as to the onset and continuity of bilateral foot symptomatology are considered credible.

Similarly, the Board finds the lay statements from the Veteran's wife and his friends D.I. and J.L.M. to be both competent and credible in this instance.  Here, the Board finds the Veteran's wife, D.I. and J.L.M. are all competent to report their observations with respect to the onset and occurrence of the Veteran's bilateral foot symptomatology.  See Jandreau, 492 F.3d 1372; see Buchanan, 451 F.3d 1331.  The Board also finds these statements to be credible as there is no contradictory evidence of record.

As the record shows a current bilateral foot disorder, to include plantar fasciitis, and there is competent and credible lay evidence of foot pain during service, the determinative issue is whether these are related.  Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral foot disorder is related to his military service.  Initially, the Board notes that the January 2011 VA joints examiner diagnosed the Veteran with Charcot-Marie Tooth deformity and opined that the disorder was not related to his military service.  However, this diagnosis was later ruled out during the subsequent January 2011 VA peripheral nerves examination.  Thus, the January 2011 VA joints examiner's opinion is not considered probative.  The Board acknowledges the January 2011 VA peripheral nerves examiner's opinion that the Veteran's foot disorder was less likely than not related to his military service.  In providing this opinion, however, the examiner also discussed several risk factors for the development of plantar fasciitis, to include prolonged standing.  The Board highlights the Veteran's competent and credible lay statements that he was required to walk over uneven terrain and carry heavy loads during his military service, activities which would require prolonged standing.  Moreover, the VA peripheral nerves examiner failed to consider the Veteran's lay statements regarding the in-service onset and continuity of foot symptomatology.  Given this, the January 2011 VA peripheral nerves examiner's opinion is not more probative than the other evidence of record.

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive opinion relating the claimed disorder to the Veteran's military service, the Veteran's competent and credible report as to the onset of his disorder and the diagnosis of bilateral plantar fasciitis, leads the Board to conclude that the evidence is at the very least in equipoise as to whether his bilateral plantar fasciitis had its onset during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for bilateral plantar fasciitis is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, to include obtaining an additional medical opinion.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for bilateral plantar fasciitis is warranted.  Id.


ORDER

Service connection for a left shoulder disorder is granted, subject to the laws and regulations governing monetary awards.

Service connection for a bilateral foot disorder is granted, subject to the laws and regulations governing monetary awards.





REMAND

Unfortunately, an additional remand is required with respect to the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In June 2010, the Board remanded the Veteran's right shoulder disorder and TDIU claims for the purpose of additional development and adjudication.  Specifically the Board directed that the Veteran be afforded a VA examination with respect to his right shoulder disorder claim and a medical opinion be obtained as to the etiology of the claimed disorder.  The Board also directed that the Veteran be given proper VCAA notice with respect to the TDIU claim and that the claim be adjudicated thereafter.  

While the claims file reflects that the Veteran was afforded a VA joints examination for a right shoulder disorder in January 2011, the Board finds that the medical evidence of record is still inadequate to decide the Veteran's claim.  In this regard, it is unclear from the January 2011 examination report as to the nature of the Veteran's right shoulder condition.  While the Veteran underwent physical and X-ray examinations, the examiner failed to provide a definitive diagnosis with respect to his right shoulder or render an opinion as to the etiology of any disorders that were found on examination.  Thus, the essential questions regarding whether the Veteran currently has a right shoulder disorder that is related to his military service or to a service-connected disability remain unanswered.  Accordingly, the Veteran's claim must be remanded so that a medical opinion can be obtained as to the exact nature and etiology of his claimed right shoulder disorder.

With respect to the TDIU claim, the claims file reflects that the Veteran was provided VCAA notice in a January 2011 letter.  However, no further development has been undertaken regarding this claim and the issue was not addressed in the most recent July 2011 Supplemental Statement of the Case.  Essentially, the claim has not yet been adjudicated.

The Board notes that the June 2010 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the Veteran's claims file to the examiner who conducted the January 2011 VA joints examination, or if the examiner is no longer available, a suitable replacement, to prepare an addendum to the January 2011 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.  

The examiner shall prepare an addendum to the January 2011 report and identify all right shoulder disorders found to be present.  The examiner shall also provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that the Veteran incurred a right shoulder disorder during his active service or as a result of any in-service incident.

(b)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that the Veteran developed arthritis of the right shoulder within one year following his separation from active service.

(c)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that any current right shoulder disorder is etiologically related to a service-connected disability, to include his service-connected cervical spine disability.  

(d)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that a service-connected disability aggravates any current right shoulder disorder beyond the natural progress of the disability.

A complete rationale for all opinions expressed must be provided in a legible report.  In providing the requested opinions, the examiner must discuss and consider the Veteran's competent reports of a continuity of right shoulder symptomatology following his separation from service.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he/she should explain why an opinion cannot be reached.  

2.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  In regard to the TDIU claim, the RO/AMC shall also consider whether additional VA examinations are necessary to fully and fairly adjudicate the claim.  If further action is required, it shall be undertaken prior to further claims adjudication. 

3.  The RO/AMC shall readjudicate the claim for service connection for a right shoulder disorder and the claim for a TDIU.   If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


